Citation Nr: 1330350	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  12-32 410	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a nose injury.

2.  Entitlement to service connection for sleep apnea, to include as secondary to residuals of a nose injury


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August April 1952 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal now resides with the RO in St. Petersburg, Florida.  

In June 2013, the Board remanded the above issues for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Board remanded the above issues to provide the Veteran with VA examinations to determine the nature, onset, and etiology of any currently manifested residuals of a nose injury and sleep disorder.  Moreover, while the appeal was in remand status, the RO/AMC scheduled the Veteran for a VA examination in July 2013.  However, the record thereafter shows that the Veteran did not report for the July 2013 VA examination.  

In this regard, the Board notes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, while the VA does have a duty to assist the veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the veteran to keep the VA apprised of their whereabouts.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Furthermore, governing regulations are clear that when, as here, entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a veteran, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b).  38 C.F.R. § 3.655(a) (2013).  Additionally, 38 C.F.R. § 3.655(b) (2013) provides that when a claimant fails to report for an examination scheduled in conjunction with a reopened claim, the claim shall be denied.  (Emphasis added).

The claims file does not reveal a copy of the letter notifying the Veteran of his VA examination.  Thus, the Board finds that the record is insufficient to determine whether notice of the VA examination was timely mailed to the Veteran's last address of record so as to permit the application of 38 C.F.R. § 3.655(b).  See Kyhn v. Shinseki, 716 F.3d 572 (2013).  Accordingly, the Board unfortunately finds that another remand is required to once again schedule the Veteran for a VA examination and this time for the notice of the examination to be associated with the claims file.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Obtain, either electronically or physically, all outstanding treatment records for treatment received at the Miami VA Medical Center.  All attempts to obtain these records must be documented in the claims file

2.  Once all outstanding records, if any, are obtained and incorporated into the claims file, the Veteran should be scheduled for an appropriate VA examination to determine the nature, onset, and etiology of any currently manifested residuals of a nose injury and sleep disorder found to be present. 

Timely notice of the VA examination which contains notice of 38 C.F.R. § 3.655 must be mailed to the Veteran's last address of record and a copy of that notice must be placed in the claims file. 

The claims folder should be made available and reviewed by the examiner and all necessary tests and should be conducted.

The examiner must provide an opinion, with supporting rationale as to whether it is at least as likely as not that any nose condition found is related to or had its onset in service.  In doing so, the examiner must comment on the Veteran's lay report of the in-service injury and the in-service diagnosis of epistaxis. 

As to his sleep disorder claim, the examiner must rule in or exclude a diagnosis of sleep apnea.  Thereafter, the examiner must state whether it is at least as likely as not that the disability is related to or had its onset in service.

The examiner must specifically also opine as to whether it is at least as likely as not that any diagnosed sleep disorder was caused or aggravated by a nasal disability.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Then readjudicate the appeal.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

